Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 5, 8, 11, 14, 16-20, 22-25 is pending.
	Applicants response filed 11/18/2020 has been received and entered in the application.


Action Summary

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim is withdrawn.
Claims 1-2, 5, 8, 11, 14, 16-21 and 22-25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
Claims 1-2, 5, 8, 11, 14, 16-21 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (Theophylline, Pharmaceuticals,  2010, 3, page 725-747), Gawchick (The safety and efficacy of nebulized levalbuterol compared with racemic albuterol and placebo in the treatment of asthma in pediatric patients, J Allergy Clin Immunology, April 1999, page 615-621), Patakas (Nifedipine in bronchial asthma, J. Allergy Clin Immunol., September 1983, pages 269-273) and in view of Modutlwa .
Claims 1-3, 5, 8, 11, 14, 16-25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-44 of copending Application No. 15/973132 (reference application) is maintained.


Response to Arguments

		Applicants argue that the new limitations of “wherein the pharmaceutical ingredients are reduced to subtherapeutically effective amounts; wherein said subtherapeutically effective amounts are sufficient to produce undesirable side effects associated with approved indications; and the pharmaceutically acceptable excipients” renders the obviousness rejection moot.  This argument has been fully considered but has not been found persuasive.  This limitation is not a new limitation.  This limitation was provided to the Office on 11/18/2020 and has been addressed.
	Applicants again argue that in view of the amended claims that provides that the compounds are not just randomly combined.  And there is no teaching or reasoning in the art to do something (as now amended) in amounts that would not be therapeutically effective and actually produce undesirable side effects.  This argument has been fully considered but has not been found persuasive.  Applicant are reminded that the instant claims are drawn to a composition not a method of treatment nor the . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  Additionally, the cited art recite dosing of levalbuterol and nifedipine, the cited art teaches theophylline in a dose of 67 mg, levalbuterol in a dose of 0.16 mg, 0.31 mg, 0.63 mg, and 1.25 mg and nifedipine in the dose of 30 mg.  All of which falls within the claimed dose.
 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8, 11, 14, 16-21 and 22-25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants state that each of the compounds (e.g. theophylline or aminophylline, nifedipine, betahistine or a metabolite thereof and levalbuterol or albuterol are deuterated.  However, in looking to the instant specification, paragraph 0006 – 0014 described that deuterium enriched compounds may improve pharmacokinetics, pharmacodynamics and toxicity profiles with some classes of drugs.  However, in paragraph 0012, applicants states that deuterium enriched compounds may not be applicable to all drug classes.  Nowhere in the instant specification describes how the compounds are deuterium enriched nor how the .



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8, 11, 14, 16-21 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (Theophylline, Pharmaceuticals,  2010, 3, page 725-747), Gawchick (The safety and efficacy of nebulized levalbuterol compared with racemic albuterol and placebo in the treatment of asthma in pediatric patients, J Allergy Clin Immunology, April 1999, page 615-621), Patakas (Nifedipine in bronchial asthma, J. Allergy Clin Immunol., September 1983, pages 269-273) and in view of Modutlwa (Synthesis of deuterium-labelled drugs by hydrogen–deuterium (H–D) exchange using heterogeneous catalysis, J. Label Compd. Radiopharm 2010, 53, pages 686–692) all are of record.

Barnes teaches that Theophylline (3-methyxanthine) has been used to treat airway diseases for over 70 years. It was originally used as a bronchodilator but the relatively high doses equired are associated with frequent side effects, so its use declined as inhaled β2-agonists became more widely used. More recently it has been shown to have anti-inflammatory effects in asthma and COPD at lower concentrations 
Barnes does not teach nifedipine or levalbuterol or deuterated compounds.
Gawchik teaches that Levalbuterol is the pure R-isomer of racemic albuterol. Racemic albuterol is manufactured by a method that results in a 50:50 mixture of R-albuterol and S-albuterol (R,S-albuterol).  Levalbuterol 0.63 mg has been shown to be as effective as 2.5 mg of racemic albuterol, with fewer b-mediated side effects in patients age 12 years or older with moderate-to-severe asthma. (page 615).  Gawchik 
Patakas teaches that Nifedipine antagonizes calcium ion flux into smooth muscle cells, thereby inhibiting constriction of certain types of smooth muscle and preventing especially coronary artery spasm and asthma (title).  Nifedipine, if it were to inhibit bronchoconstriction would have potential value in patients with combined asthma and ischemic heart disease in whom the use of beta-blocking drugs is contraindicated because of their bronchoconstrictive action (page 269).  Patakas teaches the administration of nifedipine at a dosage of 10 mg three times per day (TID) (page 272, left column).
Modutlwa teaches the deuterium enriched compounds (e.g. theophylline (92%), caffeine, valpromide, phenytoin, trimethoprim), which encompasses several classes of compounds.  Modutlwa teaches successfully deuterated xanthines, valpromide, phenytoin, and trimethoprim using the heterogeneous Pd/C-, Pt/C-, or/and Rh/C-catalyzed H–D exchange reactions in the presence of D2O and H2. One of the most distinctive features of these methods is their simplicity; no multi-step reaction was required to access the deuterium-labelled drugs. The protocol for the H–D exchange reactions could be practical for the preparation of deuterated analogs with improved biological activities over the parent drugs, as well as providing standard materials for quantitative analyses (page 691).  Modutlwa teaches that the deuteration of drugs is 
It would have been obvious to one of ordinary skills in the art to combine theophylline, levalbuterol and nifedipine.  One would have been motivated to combine theophylline, levalbuterol and nifedipine because all are well known in the art to treat asthma and/or bronchodilators as disclosed in Barnes, Gawchik and Patakas with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine theophylline, levalbuterol and nifedipine composition cojointly in a formulation to treat asthma.
expect to extend the duration of the biological activity and increase the stability based on the isotope effect; the carbon–deuterium (C–D) bonds withstand chemical or enzymatic cleavage relative to the carbon–hydrogen (C–H) bonds as disclosed by Modutlwa with a reasonable expectation of success. Additionally, Theophylline at 92% of D content (table 1). 
With regards to the concentrations and ratios of theophylline, levalbuterol and nifedipine, the cited art teaches theophylline in a dose of 67 mg, levalbuterol in a dose of 0.16 mg, 0.31 mg, 0.63 mg, and 1.25 mg and nifedipine in the dose of 30 mg.  It would have been obvious to optimize the dosing of each compound.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. Still further, it is obvious to vary and/or optimize the amount of theophylline, levalbuterol and nifedipine provided in the composition, according to the guidance provided by the cited prior art, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
	With regards to the claim limitation is formulated in modified or extended release formulation.  It is known to formula asthma medication into a single dose of slow-release theophylline at night may be effective as taught by Barnes. Thus, it is well within the knowledge of a skilled artisan to modify the formulation to that which is best suited for each individual subject with a reasonable expectation of success absence any evidence to the contrary.
With respect to the art rejection, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, for example treating bradycardia or cardiovascular disease AND wherein the pharmaceutical ingredients are reduced to subtherapeutically effective amounts; wherein said subtherapeutically effective amounts are sufficient to produce undesirable side effects associated with approved indications;. However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (emphasis added). See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (see MPEP 2144).


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 11, 14, 16-25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-44 of copending Application No. 15/973132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘132 application recite “The pharmaceutical composition, comprising (i) a phosphodiesterase inhibitor or an adenosine receptor antagonist, (ii) a calcium channel blocker, (iii) a histamine Hi-receptor agonist, a histamine H2-receptor agonist, or a histamine H3-receptor antagonist, (iv) a 02- adrenoreceptor agonist; and (v) a pharmaceutically acceptable excipient”, the difference between the instant claims and the ’132 application is the limitation of “wherein at least one compound is deuterium-enriched”.  Since both the instant application and the ‘132 application possess .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Conclusion
	Claims 1-2, 5, 8, 11, 14, 16-21 and 22-25 is rejected.
	No claims are allowed.

Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627